      Case 2:20-cv-03053-EEF-MBN Document 1 Filed 11/10/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

LISA HENDERSON,                               )    Civil Action No.: 2:20-cv-3053
                                              )
      Plaintiff,                              )    Division:
                                              )
      v.                                      )    Section:
                                              )
POSIGEN, LLC,                                 )    Judge:
                                              )
       Defendant,                             )    Magistrate Judge:
                                              )
                               PLAINTIFF’S COMPLAINT

      Plaintiff, LISA HENDERSON (“Plaintiff”), by and through her attorneys, alleges the

following against Defendant, POSIGEN, LLC (“Defendant”):

                                     INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Telephone Consumer Protection Act, 47

      U.S.C. § 227, et seq. (“TCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Louisiana Unfair Trade Practices and

      Consumer Protection Law, LA-R.S. § 51:1401, et seq. (“LUTPA”).

   3. In describing the importance of the TCPA, Senator Hollings, the TCPA’s sponsor, said “I

      echo Supreme Court Justice Louis Brandeis, who wrote 100 years ago that ‘the right to be

      left alone is the most comprehensive of rights and the one most valued by civilized man.’”

      137 Cong. Rec. 30.821 (1991).

   4. As the Seventh Circuit Court of Appeals wrote: “No one can deny the legitimacy of the

      state’s goal: preventing the phone (at home or in one’s pocket) from frequently ringing

      with unwanted calls. Every call uses some of the phone owner’s time and mental energy,

      both of which are precious.” Patriotic Veterans v. Zoeller, 845 F.3d 303, 305-306 (7th Cir.

      2017).

                                               1
   Case 2:20-cv-03053-EEF-MBN Document 1 Filed 11/10/20 Page 2 of 7




                            JURISDICTION AND VENUE

5. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and 1367.

6. This court has federal question jurisdiction because this case arises out of violations of

   federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

7. This court has supplemental jurisdiction over the state claims alleged herein pursuant to

   28 U.S.C. § 1367 it is “so related to claim in the action within such original jurisdiction

   that they form part of the same case or controversy.”

8. Venue and personal jurisdiction in this District are proper because Defendant does or

   transacts business within this District, and a material portion of the events at issue occurred

   in this District.

                                        PARTIES

9. Plaintiff is a natural person residing in Harvey, Jefferson Parish, State of Louisiana.

10. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

11. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

12. Defendant is a Louisiana limited liability company based in the City of Jefferson, Jefferson

   Parish, State of Louisiana.

13. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                              FACTUAL ALLEGATIONS

14. Within four (4) years of Plaintiff filing this Complaint, in or around November 2019,

   Defendant began calling Plaintiff’s cellular telephone at 504-352-6702 for the purposes of



                                              2
   Case 2:20-cv-03053-EEF-MBN Document 1 Filed 11/10/20 Page 3 of 7




   advertising or telemarketing.

15. Defendant calls Plaintiff from several numbers, including 504-229-3847, 504-835-2510,

   504-208-1337, 504-293-6784, 504-835-2510, 504-208-5249, 504-293-5741, and 504-

   608-6053 which are just a sampling of Defendant’s many telephone numbers.

16. When Plaintiff answers Defendant’s calls, she is greeted with “dead air” whereby no

   person was on the other end of the line.

17. Defendant also sends text messages to Plaintiff’s cellular telephone at 504-352-6702 for

   the purposes of advertising or telemarketing

18. A text message is a “call” as defined by the TCPA. E.g., Satterfield v. Simon & Schuster,

   Inc., 569 F.3d 946, 953 (9th Cir. 2009).

19. In or around November/December 2019, Plaintiff first spoke to one of Defendant’s

   representatives and told Defendant to stop calling Plaintiff.

20. Despite Plaintiff’s request for Defendant to stop contacting Plaintiff, Defendant continued

   to call Plaintiff’s cellular telephone unabated.

21. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

   telephone number.

22. None of the calls Defendant made to Plaintiff were for an emergency purpose.

23. All of the calls Defendant made to Plaintiff’s cellular telephone resulted in Plaintiff

   incurring a charge for incoming calls.

24. Plaintiff has never given to Defendant prior express written consent to contact Plaintiff as

   described herein.

25. Arguendo, even if Plaintiff provided Defendant with her cellular telephone number,

   Defendant failed to provide Plaintiff with clear and conspicuous disclosure that Defendant



                                              3
   Case 2:20-cv-03053-EEF-MBN Document 1 Filed 11/10/20 Page 4 of 7




   would contact Plaintiff with an automatic telephone dialing system (“ATDS”) and/or using

   a pre-recorded or artificial voice.

26. Even if at one point Defendant had prior express written consent to call Plaintiff’s cellular

   telephone, Plaintiff revoked this consent as described above.

27. Within four (4) years of Plaintiff filing this Complaint, Defendant used an ATDS to call

   Plaintiff’s cellular telephone.

28. Within four (4) years of Plaintiff filing this Complaint, Defendant called Plaintiff’s cellular

   telephone using a pre-recorded or artificial voice.

29. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to store telephone numbers.

30. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers automatically.

31. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers without human intervention.

32. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers in sequential order.

33. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers randomly.

34. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

   telephone numbers to be called according to a protocol or strategy entered by Defendant.

35. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

   simultaneously calls multiple recipients.

36. The dead air that the Plaintiff experienced on the calls that she received is indicative of the



                                               4
   Case 2:20-cv-03053-EEF-MBN Document 1 Filed 11/10/20 Page 5 of 7




   use of an ATDS. This “dead air” is commonplace with autodialing and/or predictive

   dialing equipment.    It indicates and evidences that the algorithm(s) being used by

   Defendant’s autodialing equipment to predict when the live human agents are available

   for the next call has not been perfected and/or has not been recently refreshed or updated.

   Thus, resulting in the autodialer placing a call several seconds prior to the human agent’s

   ability to end the current call he or she is on and be ready to accept the new connected call

   that the autodialer placed, without human intervention, to Plaintiff. The dead air is

   essentially the autodialer holding the calls it placed to Plaintiff until the next available

   human agent is ready to accept them. Should the calls at issue been manually dialed by a

   live human being, there would be no such dead air as the person dialing Plaintiff’s

   telephone would have been on the other end of the call the entire time and Plaintiff would

   have been immediately greeted by said person.

37. As a result of Defendant’s alleged violations of law by placing these automated calls to

   Plaintiff’s cellular telephone without prior express written consent, Defendant caused

   Plaintiff harm and/or injury such that Article III standing is satisfied in at least the

   following, if not more, ways:

         a. Invading Plaintiff’s privacy;
         b. Electronically intruding upon Plaintiff’s seclusion;
         c. Intrusion into Plaintiff’s use and enjoyment of her cellular telephone;
         d. Impermissibly occupying minutes, data, availability to answer another call, and
            various other intangible rights that Plaintiff has as to complete ownership and use
            of her cellular telephone; and
         e. Causing Plaintiff to expend needless time in receiving, answering, and
            attempting to dispose of Defendant’s unwanted calls.

                         COUNT I:
DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

38. Defendant’s conduct violated the TCPA by:



                                             5
      Case 2:20-cv-03053-EEF-MBN Document 1 Filed 11/10/20 Page 6 of 7




          a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

              automatic telephone dialing system and/or pre-recorded or artificial voice without

              prior express written consent and/or after revocation of such consent, in violation

              of 47 U.S.C. § 227 (b)(1)(A)(iii).

      WHEREFORE, Plaintiff, LISA HENDERSON, respectfully requests judgment be entered

against Defendant, POSIGEN, LLC for the following:

   39. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

      to and requests $500.00 in statutory damages, for each and every violation, pursuant to 47

      U.S.C. § 227(b)(3)(B).

   40. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

      Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500.00,

      for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

      § 227(b)(3)(C).

   41. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

   42. Any other relief that this Honorable Court deems appropriate.

                           COUNT II:
 DEFENDANT VIOLATED THE LOUISIANA UNFAIR TRADE PRACTICES AND
                   CONSUMER PROTECTION LAW

   43. When Defendant engaged in the foregoing misconduct, it committed an unfair or deceptive

      acts or practices in the conduct of any trade or commerce.

   44. As a result of Defendant’s misconduct, Plaintiff suffered an ascertainable loss of money

      or movable property, corporeal or incorporeal.

      WHEREFORE, Plaintiff, LISA HENDERSON, respectfully requests judgment be entered

against Defendant, POSIGEN, LLC for the following:



                                                   6
      Case 2:20-cv-03053-EEF-MBN Document 1 Filed 11/10/20 Page 7 of 7




   45. Actual damages pursuant to LA-R.S. § 51:1409(A);

   46. Attorneys’ fees and costs pursuant to LA-R.S. § 51:1409(A); and

   47. Any other relief that this Honorable Court deems appropriate.

                                    Respectfully submitted,
Date: November 10, 2020

                                /s/ Samuel J. Ford
                                    Samuel J. Ford, Esq. #36081
                                    HAIR SHUNNARAH TRIAL ATTORNEYS, LLC
                                    4621 W. Napoleon Avenue
                                    Metairie, LA 70001
                                    Phone: (504) 684-5200
                                    Fax: (504) 613-6351
                                    ford@hairshunnarah.com
                                    Attorney for Plaintiff




                                               7
